5/6/2020 Offender Details

Offender Details

Ohio Department of Rehabilitation and Correction

 

FRANKLYN WILLIAMS

Number
A680538

DOB

Gender

Male
Race

Black
Admission Date

01/11/2016

Institution (http://www.drc.ohio.gov/institutions)
Southern Ohio Correctional Facility

Status

INCARCERATED

 

 

Offense Information

KIDNAPPING
Counts: 1

Cuyahoga County

htips://appgatewayrdre shia you OreNder Searc/SebrnDeA@kdetdasl Filed 05/08/20

ORC: 2905.01 5

Page 1 of 3 PagelD #: 182

 

1/3
5/6/2020

Offender Details

Degree: First
ROBBERY
Counts: 1 ORC: 2911.02 5
Cuyahoga County Degree: Second

WEAPON UNDER DISABILITY

Counts: 1 ORC: 2923.13 5
Cuyahoga County Degree: Third
KIDNAPPING

Counts: 1 ORC: 2905.01 5
Cuyahoga County Degree: First
THEFT

Counts: 1 ORC: 2913.02 5
Cuyahoga County Degree: Fifth
MISUSE CREDIT CARDS

Counts: 1 ORC: 2913.21 5
Cuyahoga County Degree: Fifth
AGG ROBBERY

Counts: 1 ORC: 2911.01 5
Cuyahoga County Degree: First

WEAPON UNDER DISABILITY

Counts: 1 ORC: 2923.13 5
Cuyahoga County Degree: Third
THEFT

Counts: 1 ORC: 2913.02 5
Cuyahoga County Degree: Fifth
MISUSE CREDIT CARDS

Counts: 1 ORC: 2913.21 5
Cuyahoga County Degree: Fifth

Sentence Information

Stated Prison Term

21 years

Expiration Stated Term
07/25/2048

Gun Specification

https://appgateway ASR. QuiGitidc ROG Bealoncsunabeiosss 1 Filed 05/08/20 Page 2 of 3 PagelD #: 183 2/3
5/6/2020 Offender Details

12 years

Notes

The above information may not contain a complete list of sentencing information for each offender.

The supervision period may not coincide with the current offense, but may reflect the offender's remaining supervision
obligation from a previous offense.

Any person, agency or entity, public or private, who reuses, publishes or communicates the information available from
this server shall be solely liable and responsible for any claim or cause of action based upon or alleging an improper
or inaccurate disclosure arising from such reuse, re-publication or communication, including but not limited to, actions
for defamation and invasion of privacy.

Questions concerming the information contained in these documents should be sent via the U.S. Mail to Ohio
Department of Rehabilitation and Correction, Attn: Central Records, 4545 Fisher Road, Suite D, Columbus, OH
43228.

© 2020 - ODRC Version 3.0.1 -- April 11, 2018

https://appgateway Gras golOrerideRaOPsednaorienaeses$s1 Filed 05/08/20 Page 3 of 3 PagelD #: 184 3/3
